t c summary opinion united_states tax_court mahmoud a makhlouf and jane m makhlouf petitioners v commissioner of internal revenue respondent docket no 5796-15s filed date mahmoud a makhlouf and jane m makhlouf pro sese janet f appel and derek w kelley for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under 1all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners’ federal_income_tax for the internal reve- nue service irs or respondent determined a deficiency of dollar_figure the sole is- sue for decision is whether petitioners are entitled to deduct a rental real_estate loss the resolution of that issue depends on whether petitioners qualify as real_estate professionals we find that the answer to this question is no and we will accordingly sustain the determined deficiency background the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioners resided in massachusetts when they petitioned this court petitioners’ primary residence which they have owned for years is in weston massachusetts weston property on date they moved to a va- cation house they owned in chatham massachusetts chatham property and be- gan renting out the weston property they executed two successive one-year leases running from date to date by which they rented the wes- ton property to the same tenants petitioners moved back to the weston property in during mr makhlouf was one of owners of two apartment build- ings in cairo egypt dokki property the other owners were members of mr makhlouf’s family petitioners visited egypt twice in from january to february and from december to december during both visits they stayed in an apartment in the dokki property mr makhlouf testified that he held a interest in the dokki property and received a ratable portion of the rent from it during petitioners were retired during but alleged that they engaged in exten- sive management activities with respect to the weston and the dokki properties their activities relating to the weston property consisted primarily of arranging for and supervising contractors the matters these contractors addressed included insect infestation plumbing problems with the sprinkler system and replacement of a dishwasher petitioners performed little direct labor themselves although on one occasion they made curtains at the tenants’ request petitioners spent no time looking for new tenants during because the existing tenants had renewed their lease through date petitioners’ activities relating to the dokki property during consisted primarily of meetings with family members during their two trips to egypt at these meetings petitioners discussed legal business and investment matters con- cerning the family’s real_estate holdings generally petitioners alleged that they devoted additional hours to the dokki property while in massachusetts by reading documents and sending emails to substantiate the hours they devoted to their rental real_estate activity pe- titioners prepared and provided to the irs two documents real_estate profes- sional hours for for mahmoud and jane makhlouf weston spreadsheet and material_participation hours for the dokki property dokki spread- sheet both documents were created after allegedly on the basis of comput- er entries and a diary that mrs makhlouf kept the diary of their trips to egypt showed substantial amounts of time devoted to personal activities including touring the pyramids and visiting luxor on the weston spreadsheet petitioners reported hours attributable to mr makhlouf’s activities and hours attributable to mrs makhlouf’s activities this time included hours traveling between the weston and the chatham properties which were roughly miles apart hours paying bills and hours performing other tasks on the dokki spreadsheet petitioners reported hours attributable to mr makhlouf’s activities and hours attributable to mrs makhlouf’s activities this time included hours traveling from massachusetts to cairo and hours performing other tasks mostly attending family meetings for petitioners timely filed form_1040 u s individual_income_tax_return they included in this return a schedule e supplemental income and loss which listed the weston and the dokki properties for the weston property petitioners reported rental income of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure for the dokki property petitioners reported rental income of dollar_figure and expenses of dollar_figure for a net profit of dollar_figure the irs selected petitioners’ return for examination it concluded that they had actively participated in a rental real_estate activity and allowed a deduc- tion for dollar_figure of their reported schedule e loss under sec_469 the irs disallowed the balance of the loss deduction as a nondeductible passive loss on the ground that petitioners were not engaged in a real_property business within the meaning of sec_469 the irs issued petitioners a timely notice of defi- ciency and they timely petitioned this court sec_469 allows an individual who actively participates in a rental real_estate activity to deduct against ordinary_income up to dollar_figure of losses from that activity if his adjusted_gross_income agi is less than dollar_figure sec_469 and sec_469 requires a gradual phase-out of this deduction once agi exceeds dollar_figure the irs found that petitioners’ agi for was dollar_figure so that their loss deduction was partially phased out discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving his en- titlement to deductions allowed by the code and of substantiating the amounts un- derlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs because we decide this case on a preponderance_of_the_evidence we need not decide which party has the burden_of_proof see sec_7491 138_tc_306 petitioners for claimed a rental real_estate loss deduction of dollar_figure sec_469 generally disallows a current deduction for a passive_activity_loss incurred by an individual sec_469 defines passive_activity to include an activity involving a trade_or_business in which the taxpayer does not materially participate and any rental_activity regardless of whether the taxpayer materially participates sec_469 with regard to the disallowed portion of their loss deduction petitioners urge that during they were real_estate professionals ie taxpayers in a real_property business within the meaning of sec_469 that section provides that the rental real_estate activity of a real_estate_professional is not per se passive see kosonen v commissioner tcmemo_2000_107 79_tcm_1765 sec_1_469-9 c income_tax regs if a real_estate_professional materi- ally participates in a rental real_estate activity that activity is treated as nonpassive and the sec_469 disallowance does not apply see shiekh v commissioner tcmemo_2010_126 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must among other things perform more than hours of services during the taxable_year in real_property trades_or_businesses in which he materially participates sec_469 for taxpayers filing a joint_return only one spouse need qualify under this rule sec_469 if a taxpayer is married participation by the taxpayer’s spouse counts as participation by the taxpayer sec_1_469-5t temporary income_tax regs fed reg date but only for the purpose of satisfying the material_participation requirement oderio v commis- sioner tcmemo_2014_39 at sec_1_469-9 income_tax regs a spouse’s participation is not attributed for the purpose of satisfying the hours requirement oderio at the focus of the parties’ dispute is whether either petitioner during performed more than hours of services in a real_property_trade_or_business in which he or she materially participated a taxpayer may substantiate the required hours of participation by any reasonable means but a mere ballpark guess- timate will not suffice 135_tc_365 sec_1_469-5t temporary income_tax regs supra in the absence of c ontem- poraneous daily time reports logs or similar documents the extent of partici- pation may be established by the identification of services performed over a period of time and the approximate number of hours spent performing such serv- ices during such period based on appointment books calendars or narrative sum- maries sec_1_469-5t temporary income_tax regs supra the cred- ibility of a taxpayer’s records is diminished if the number of hours reported appears excessive in relation to the tasks described hill v commissioner tcmemo_2010_200 aff’d 436_fedappx_410 5th cir 3where multiple rental properties are involved material_participation is assessed separately with respect to each property unless the taxpayer has elected to treat all of the properties as a single activity sec_469 142_tc_165 ndollar_figure given our disposition we need not decide whether petitioners properly made this election or if they failed to do so whether they could qualify for relief under revproc_2010_13 2010_4_irb_329 a weston property petitioners testified that the weston spreadsheet was created using infor- mation that mrs makhlouf had maintained contemporaneously in a diary and that these data were later entered into a computer_program we did not find this testi- mony credible mrs makhlouf’s diary contains very few entries apart from noting days on which petitioners traveled between the weston and the chatham proper- ties her diary does not show the start and end times for particular tasks or the total numbers of hours worked on any day the weston spreadsheet was not prepared contemporaneously and it is im- plausible on its face in many respects petitioners allegedly paid bills on separ- ate occasions and each bill paying exercise supposedly lasted at least one hour and often longer it is implausible that petitioners spent a total of hours paying bills for a single rental property they allegedly devoted hours during octo- ber through date to work on taxes for they offered no credi- ble explanation why they would have devoted hours to such tasks before the tax_year ended or why they would each have spent the same number of hours reading irs instructions and completing tax forms for most entries on the spreadsheet each petitioner supposedly devoted the exact same number of hours to the task in question petitioners allegedly attended every meeting with contractors together and spent precisely the same amount of time at each meeting petitioners allegedly double-teamed tasks that could easily have been performed by one person such as supervise yard work and prepare and mail final tax package most entries on the weston spreadsheet are round-number estimates many are clearly inflated and many are duplicative each petitioner allegedly spent hours reading or writing emails relating to the weston property for a total of hours and each such exercise supposedly lasted minutes each petitioner al- legedly spent hours for a total of hours meeting with an insurance agent about a change to their homeowners insurance_policy the first half of the weston spreadsheet shows chronological time entries through december and the second half shows time spent on specific projects many entries in the second half dupli- cate entries in the first half all of the time entries are round numbers and none shows specific start and stop times for the work petitioners supposedly performed we conclude that the hours shown on the weston spreadsheet are inflated duplicative and implausible on their face few if any entries are supported by contemporaneous record-keeping if any probative value were attached to this document we would find that it would support the conclusion that petitioners together spent at most hours on tasks relating to management of the weston property b dokki property the dokki spreadsheet was not prepared contemporaneously and it also lacks plausibility petitioners spent days in egypt during visiting mr makhlouf’s family and enjoying a change from the massachusetts winter if we ignore their hours of travel time the spreadsheet reports that mr and mrs makhlouf devoted hours and hours respectively to the dokki property but the evidence does not show the extent to which mr makhlouf’s meetings with family members concerned his specific investment in the dokki property as op- posed to general business and investment matters we do not believe that he de- voted on average more than four hours each day seven days a week to a real es- tate property that yielded him only dollar_figure in rental income while also visiting family touring the pyramids and luxor and otherwise enjoying a vacation and we do not believe that mrs makhlouf spent hours attending business meet- ings with her husband’s family when she had no apparent interest in that business many entries in the dokki spreadsheet are in arabic and have not been translated the hours listed for family meetings are clearly inflated numerous entries report improbable all-day meetings and some of the entries are contra- dicted by entries in mrs makhlouf’s diary if any probative value were attached to the dokki spreadsheet we would find that it would support the conclusion that petitioners together spent at most hours on tasks relating to management of the dokki property because those hours added to the hours that might be gleaned from the weston spreadsheet come well short of the hours required we find that petitioners were not real_estate professionals during and we will accordingly sustain respondent’s disallowance of their dollar_figure rental real_estate loss deduction to reflect the foregoing decision will be entered for respondent
